Citation Nr: 1537557	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  08-16 325 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a gynecological disorder manifested by miscarriage claimed as secondary to an anthrax injection.

3.  Entitlement to service connection for bilateral pes planus, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for right foot Achilles tendonitis, to include as secondary to a service-connected disability.

5.  Entitlement to a rating in excess of 10 percent for left Achilles tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant, her mother and therapist


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACDUTRA) from June 1987 to October 1987 and on active duty from January 1991 to June 1991.  (She had additional periods of ACDUTRA with the Army National Guard.)  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Chicago, Illinois RO.  In September 2007, a hearing was held before a Decision Review Officer at the RO.  In September 2009, a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are in the claims file.  In April 2010 and March 2014, the Board remanded the matters for additional development.

The issues of service connection for a seizure disorder and a gynecological disorder manifested by miscarriage are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on her part is required.


FINDINGS OF FACT

1.  Pes planus was not manifested in service and such disability is not shown to be related to the Veteran's service or to her service connected left Achilles tendonitis.

2.  Right Achilles tendonitis, was not manifested in service, and any such disability is not shown to be related to the Veteran's service or to have been caused or aggravated by service connected left Achilles tendonitis.

3.  The Veteran's left Achilles tendonitis is not shown to have been manifested by more than moderate limitation of ankle motion; there is no evidence of ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.


CONCLUSIONS OF LAW

1.  Service connection for bilateral pes planus, to include as secondary to a service-connected disability, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).

2.  Service connection for right foot Achilles tendonitis, to include as secondary to a service-connected disability, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 33.310 (2014).

3.  A rating in excess of 10 percent for left foot Achilles tendonitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Codes (Codes) 5270-5274 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in July 2005, October 2005, and March 2006, VA notified the Veteran of the information needed to substantiate and complete her claims, to include notice of the information that she was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  

Regarding the rating for left Achilles tendonitis, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  A June 2008 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating; and an August 2014 supplemental SOC (SSOC) readjudicated the matter after the appellant and her representative responded and further development was completed.  38 U.S.C.A. § 7105.  The Veteran has had ample opportunity to respond/supplement the record.  She has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008)

During the September 2009 Travel Board hearing, the undersigned advised the Veteran of what is still needed to substantiate the claims (evidence of a nexus between the claimed disabilities and her service/service-connected disabilities, and evidence of increased severity of left foot Achilles tendonitis); the Veteran's testimony reflects that she is aware of what remains needed to substantiate her claims.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The AOJ arranged for VA examinations in October 2006, September 2010, and April 2014, as well as a March 2012 record review and opinion, which the Board finds to cumulatively be adequate, for reasons that will be discussed below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   

Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection for a claimed disability, there must be evidence of:  (1) a current disability for which service connection is claimed; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current claimed disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disability first diagnosed after discharge may be service connected if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect before and after October 10, 2006).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b).

The theory of entitlement with respect to the service connection claims is essentially one of secondary service connection.  Service connection has been established, in pertinent part, for left Achilles tendonitis.  

Bilateral pes planus

The Veteran alleges that she has bilateral pes planus secondary to her service-connected left foot Achilles tendonitis.  

The Veteran's active duty STRs include one complaint regarding the feet.  In January 1991, she complained of right foot tenderness in the first metatarsal joint and medial foot ligaments, which was noted as being due to increased workload on this foot compensating for tendonitis in the left Achilles tendon.  
On September 1992 National Guard service examination, clinical evaluation of the feet noted slightly prominent first metatarsophalangeal joints bilaterally, noted to be asymptomatic.  On March 1996 service examination, clinical evaluation of the feet noted a moderate degree of hallux valgus with callosities on the proximal interphalangeal joints of the second to fifth toes bilaterally, noted as asymptomatic.  On August 2004 service examination, the Veteran's feet were normal on clinical evaluation; they were noted to have a normal arch and be asymptomatic.

On October 2006 VA examination, the examiner noted that the Veteran was seen multiple times for bilateral Achilles tendinitis in service.  She reported that she was treated with a soft cast, ice, and non-steroidal anti-inflammatory drugs (NSAIDs), and restrictions on wearing boots during her active duty service.  She reported currently being treated for left heel pain, and that she had been placed in a walking shoe with an ankle-foot orthotic brace for the left ankle.  She had not had surgery on her feet, and stated that she had mild flat feet.  On physical examination, very mild pes planus was noted, corrected with toe raising.  X-rays of both feet were within normal limits.  The diagnoses included bilateral mild pes planus.  The examiner opined that the mild bilateral pes planus is not military related, in that it appeared to be mild and congenital in nature.  The examiner opined that it was not permanently aggravated or made permanently worse during military service.

At the September 2009 Board hearing, the Veteran testified that she has had bilateral pes planus diagnosed.  She testified that she was treated for foot pain in the military.

On September 2010 VA examination, the examiner noted that the Veteran's National Guard records show treatment on multiple occasions for bilateral Achilles tendonitis, primarily on the left, initially by restriction on wearing boots, and also  by icing and nonsteroidal medication, though she continued to complain of pain, primarily in the left heel area.  She reported pain in the Achilles tendon area extending to the heel area, but not definitely involving the sole of the foot.  She had previously been given orthotics and an ankle-foot brace.  There was no history of, or recommendation for, surgery.  Examination of her shoes revealed equal wear to the heels, soles and toe areas of both shoes.  On physical examination, there was a mild flattening of the longitudinal transverse arches compatible with a mild pes planus, bilaterally; weight-bearing appeared to be normal.  The examiner noted that there was no evidence of plantar fasciitis, and clinically no relationship of the Achilles tendonitis to the minimal pes planus was evident.  X-ray was normal.  The examiner noted that the objective findings on examination were mild.  The diagnosis was recurrent Achilles tendonitis of the left heel.

On October 2010 VA treatment, the Veteran complained of right heel pain that began gradually about one week earlier.  Following physical examination, the assessments included bilateral AJ arthritis, bilateral subtalar joint arthritis (left greater than right), right plantar fasciitis, left Achilles tendonitis, bilateral lateral ankle instability (improved), and left Achilles tendon partial tear.

On a March 2012 records review and medical opinion, the reviewing examiner opined that the Veteran's right foot disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The reviewing examiner stated that the complaints noted in service were not present at the time of VA examination, noting that records revealed the right foot symptoms ceased when she stopped wearing boots in the military (in 1991).  The reviewing examiner noted that the Veteran's shoes exhibited equal wear.  The reviewing examiner opined that it is less likely than not that the right Achilles tendonitis and pes planus (a congenital condition mild in nature) were caused as a result of military service.

On April 2014 VA examination (pursuant to the Board's March 2014 remand), the Veteran reported chronic foot pain in bot heels and along the plantar fascia, with symptoms on the left greater than on the right.  She reported that prolonged weight bearing exacerbates her foot pain, which she rated as an average of 3/10 in severity with exacerbations to 7/10.  Recent VA podiatry assessments included sinus tarsitis, Achilles tendonitis, and plantar fasciitis.  The Veteran reported that she regularly wears orthotics, a left ankle foot orthosis (AFO) brace and occasionally a controlled ankle movement (CAM) boot, and she walks with a cane.  She reported functional limitations of about one block of walking and one flight of stairs due to foot pain.  X-rays showed mild flattening of the plantar arches bilaterally.  A 2010 ultrasound of the right plantar fascia showed thickening of the fascia at the insertion into the medial calcaneal tubercle consistent with fasciitis.  Following physical examination, the diagnoses included bilateral mild pes planus and plantar fasciitis.

The VA examiner noted the Veteran's current foot diagnoses include plantar fasciitis, Achilles tendonitis, sinus tarsitis, and mild pes planus.  The examiner noted the Veteran had two fairly short periods of active duty service in 1987 and 1991. The examiner noted the STRs show the Veteran was seen several times in January 1991, beginning shortly after being called up to active duty status, for complaints of left heel pain, and received an assessment of left Achilles tendonitis, for which she was briefly (from January 16 to 25, 1991) placed on temporary profile.  There was also a one-time complaint of right foot pain, in January 1991, not of the right Achilles tendon but of the first metatarsophalangeal joint, which was noted to be due to abrupt overuse.  There were no documented foot complaints in February 1991.  An affirmative response to a history of "foot trouble" was marked on the Veteran's March 1991 report of medical history form, but the reviewing medical officer provided an assessment of "no medical problems".  There are no subsequently documented foot problems in the STRs during the remaining months of her active duty (April to June 1991).  Subsequent (non-active duty) National Guard medical records, including various reports of medical history from September 1992 to August 2004, do not show any  reported foot problems.  The Veteran marked "no" to a history of "foot trouble" in subsequent medical history reports, and her March 1996 report of medical history explicitly states "Achilles tendonitis, left - resolved".  Her August 2004 National Guard retention physical included notation of "asymptomatic feet".  Based on the available evidence, the examiner opined that the STRs fail to show evidence of any other chronic right or left foot problems (aside from left Achilles tendonitis) incurred during or caused by her active duty service.  The examiner opined that the additionally claimed/more recently diagnosed foot problems were less likely than not directly incurred during or caused by the Veteran's active duty military service or her subsequent non-active duty service.

Regarding secondary service connection, the examiner opined that there is insufficient evidence to support a proximal causal relationship between the Veteran's service-connected left Achilles tendonitis and any of the currently claimed or diagnosed conditions in both feet.  The examiner noted that, for more than a decade after completion of her last period of active duty service in 1991, there were no documented complaints of, or treatments for, any foot problems within the National Guard STRs.  Additionally, all post-active duty National Guard reports of medical history (dated 1992, 1996, 2000, and 2004) show the Veteran herself stated "no" responses to "foot trouble", and the March 1996 report states the Veteran's prior left Achilles tendonitis had resolved.  Thus, by the Veteran's own documented denials, as well as by lack of records' documentation of complaints/treatments for any foot problems, the examiner found no objective evidence of continued left Achilles tendonitis from 1992 to 2004; the first post-active duty documentation of left Achilles tendonitis was the Veteran's 2005 VA claims paperwork.  The examiner noted that, though the Veteran began seeking VA medical care in 2002, the treatment records from 2002 to 2005 contain no complaints of foot pain, despite the fact that the Veteran did complain of other unrelated musculoskeletal problems (hip pain and knee pain).  The examiner opined that one would reasonably infer the left foot condition had resolved, as there is no evidence of it in records from 1992 to 2005.  The examiner noted that VA records show complaints of foot pain and self-reported flattening of the arches on June 2006 treatment; on July 2006 VA podiatry consult, the Veteran complained of bilateral foot pain and was assessed as having bilateral plantar fasciitis.  On October 2006 VA examination, she complained of left heel pain, assessed as left Achilles tendonitis, and the examiner also diagnosed bilateral mild pes planus.  The examiner noted there were no documented right foot complaints at that time, and the 2006 examiner stated right foot physical exam was normal.  The examiner opined, therefore, that the evidence fails to support a history of a chronic left foot condition, including Achilles tendonitis, at least as likely as not resulting in any secondary right or left foot conditions.  The examiner stated that such a history would more likely be evidenced by records showing continuation/chronicity of the Veteran's left Achilles tendonitis over the years following her active duty service, progressively worsening over time, with subsequent onset of right foot problems.  Instead, the examiner noted that the records show a very limited history of left Achilles tendonitis in January 1991, with no documented foot problems from 1991 to 2005, and then later complaints of variable foot pain (unilateral vs. bilateral, with changing locations of pain), initially assessed in 2006 as bilateral plantar fasciitis, with subsequent varying assessments over the years, and current diagnoses of plantar fasciitis, Achilles tendonitis, and sinus tarsitis.  The examiner noted that it is seen in the VA records that the Veteran has on several occasions in the past attempted to coerce podiatry into amending records and writing opinions to support her efforts to gain service connection and has become frustrated with VA podiatry for refusal.  The examiner opined, therefore, that the available evidence fails to support a probable proximate causal relationship between the service-connected left Achilles tendonitis and the current bilateral mild pes planus, bilateral plantar fasciitis, bilateral sinus tarsi, and bilateral Achilles tendonitis.

The medical evidence is otherwise silent regarding bilateral pes planus.

The Veteran has not specifically contended that she has had pes planus symptoms continuously since service.  Regardless, the preponderance of the evidence is against a finding that her current bilateral pes planus was incurred in service.  Her STRs are silent for any complaints or findings regarding pes planus, and pes planus was not noted on her several National Guard service examinations following her last period of active duty service in 1991.  As recently as on August 2004 examination her feet were noted to have a normal arch.

Furthermore, postservice records do not show complaints or treatment for pes planus until 2006, some 15 years after the Veteran's last period of active duty service.  While this does not exclude that she may have had pes planus during the intervening years following service, it is nonetheless probative evidence tending to refute such notion.  Consequently, service connection for bilateral pes planus on the basis that it became manifest in service and persisted (with continuity of symptoms) is not warranted.  It is not alleged otherwise.

Postservice evaluation/treatment records provide no indication that the Veteran's bilateral pes planus may somehow otherwise be related directly to her service.  Accordingly, service connection for bilateral pes planus on the basis that it was incurred or aggravated in service is not warranted.  

The Veteran's theory of entitlement to this benefit sought is essentially one of secondary service connection.  The October 2006 and April 2014 VA medical opinions, which the Board has found adequate and probative, indicate that her left foot Achilles tendonitis did not cause or aggravate her bilateral pes planus.  Because there is no competent (medical opinion/treatise) evidence to the contrary, the Board finds the VA opinions to be persuasive.  Notably, the providers cited to supporting factual data (that there were many intervening years with no complaints of left Achilles tendonitis noted, and no other foot complaints) and pointed to other etiology considered more likely (that pes planus is congenital in nature).  The question of whether a disease such as Achilles tendonitis causes or aggravates another disability (such as bilateral pes planus) is one that is medical in nature, beyond the realm of lay observation; it requires medical expertise.  The Veteran is a layperson, and does not cite to supporting medical opinion or treatise.  Consequently, her own opinions in this matter are not competent evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed Cir. 2007).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral pes planus.  Accordingly, it must be denied.

Right foot Achilles tendonitis

The Veteran alleges that she has a chronic right foot disability, specifically right foot Achilles tendonitis, secondary to her service-connected left foot Achilles tendonitis.  

The Veteran's active duty STRs show two complaints pertaining to the right foot/ankle.  On March 1991 service examination, clinical evaluation noted mild tenderness at the right calcaneal tendon insertion with no inflammation.  

Following service, in August 1992, she stepped between two logs and twisted her right ankle; a statement of medical examination and duty status noted that the Veteran was on active duty for training (ACDUTRA) (notably, that period of service is not established to have been federalized) and stated that no permanent disability may result from the injury.  An individual sick slip noted slight ankle strain, and she returned to regular duty.

In a March 1996 report of medical history, the Veteran indicated that she had been treated for left Achilles tendonitis, which had resolved; there was no report regarding the right Achilles tendon.  On August 2004 service examination, the lower extremities and feet were normal on clinical evaluation.

On October 2006 VA examination, the examiner noted that the Veteran was seen multiple times for bilateral Achilles tendinitis during her National Guard service.  She reported that she was treated with a soft cast, ice, and non-steroidal anti-inflammatory drugs (NSAIDs), and no boots during her time in service.  She reported currently being treated for left heel pain, and had been placed in a walking shoe with an ankle-foot orthotic brace for the left ankle.  She had not had any surgery on her feet, and stated that she had mild flat feet.  On right foot examination, there was no tenderness to palpation along the Achilles tendon or the plantar fascial region.  Range of motion of the right foot and ankle was normal without pain and with no other evidence of abnormalities.  Right foot examination was within normal limits.  The diagnoses included normal right foot exam.  The examiner noted that on examination, there was no evidence of right Achilles tendinitis, and therefore did not opine regarding etiology.

At the September 2007 RO hearing, the Veteran testified that her right Achilles tendon was not bothering her at the time of the VA examination, but she had submitted evidence that she has a current right foot condition other than pes planus.

At the September 2009 Board hearing, the Veteran testified that her right foot compensates for her service-connected left foot.  She testified that she was now wearing an air cast on the right foot in addition to the ankle-foot orthotic on the left foot.

On September 2010 VA examination, the examiner noted that the Veteran's records show treatment on multiple occasions in the National Guard for a bilateral Achilles tendonitis, primarily to the left lower extremity; this initially resulted in cessation of the boots she was wearing.  Other treatment included icing, medication, and nonsteroidal medication, though she continued to complain of pain primarily in the left heel area.  The Veteran reported pain in the Achilles tendon area extending to the heel area but not definitely involving the sole of the foot.  She had previously been given orthotics and an ankle-foot brace.  There was no history of surgery or recommendation of surgery.  Examination of the Veteran's shoes revealed equal wear to the heels, soles and toe areas of both shoes.  Following physical examination, the diagnosis was recurrent Achilles tendonitis of the left heel; there was no diagnosis regarding the right lower extremity.

On October 2010 VA treatment, the Veteran complained of right heel pain that began about one week earlier and began gradually.  She reported that the pain was exacerbated by extended periods of weightbearing.  She denied any trauma to the area.  Following physical examination, the assessments included bilateral AJ arthritis, bilateral subtalar joint arthritis (left greater than right), right plantar fasciitis, left Achilles tendonitis, bilateral lateral ankle instability (improved), and left Achilles tendon partial tear.

On a March 2012 review of the record for the purpose of providing a consulting medical opinion, the provider opined that the Veteran's right foot disability was less likely than not (less than 50 % probability) incurred in or caused by the claimed in-service injury, event, or illness.  The provider stated that the complaints noted in service were not found on VA examination, noting that record revealed that right foot symptoms ceased with the Veteran stopped wearing boots in the military (in 1991).  The reviewing examiner noted that the Veteran's shoes exhibited equal wear.  The reviewing examiner opined that it is less likely than not that the right Achilles tendonitis and pes planus (a congenital condition mild in nature) were caused as a result of military service.

On April 2014 VA examination (pursuant to the Board's March 2014 remand), the Veteran reported chronic foot and ankle pain in both heels, anterolateral ankles, and along the plantar fascias, with left symptoms greater than right.  She complained of chronic bilateral Achilles tendon pain at the inferior aspect of the tendon near insertion.  Prolonged weight-bearing exacerbated her foot and ankle pain, which she rated as an average of 3/10 in severity with exacerbations to 7/10.  Recent VA podiatry assessments included sinus tarsitis, Achilles tendonitis, and plantar fasciitis.  The Veteran reported that she regularly wore orthotic inserts, a left ankle foot orthosis (AFO) brace and occasionally a controlled ankle movement (CAM) boot, and walked with a cane.  She reported functional limitations of about one block of walking and one flight of stairs due to her foot and ankle pain.  Following physical examination, the diagnoses included bilateral Achilles tendonitis and bilateral sinus tarsitis.  The examiner noted the Veteran's current foot diagnoses include plantar fasciitis, Achilles tendonitis, sinus tarsitis, and mild pes planus.  The examiner noted the Veteran had two fairly short periods of active duty service in 1987 and 1991, and that her STRs showed she was seen several times for complaints of left heel pain in January 1991, beginning shortly after being called up to active duty status on January 3, 1991, with an assessment of left Achilles tendonitis, for which she was briefly (from January 16 to 25 1991) on temporary profile.  There was also a one-time complaint of right foot pain, in January 1991, not of the right Achilles tendon but of the first metatarsophalangeal joint, which was stated as due to abrupt overuse.  There were no documented foot complaints in February 1991.  An affirmative response to a history of "foot trouble" was marked on the Veteran's March 1991 report of medical history form, but the reviewing medical officer provided an assessment of "no medical problems".  There are no subsequently documented foot problems within the STRs during the remaining months of active duty status, April to June 1991.  Later (non-active duty) National Guard medical records, including various reports of medical history from September 1992 to August 2004, do not show any subsequent reports of foot problems.  The Veteran herself specifically marked "no" to a history of "foot trouble" in all reports of medical history, and her March 1996 report of medical history explicitly states "Achilles tendonitis, left - resolved".  Her August 2004 National Guard retention physical examination report notes "asymptomatic feet".  Based on the available evidence, the examiner opined that the STRs fail to show evidence of any other chronic right or left foot problems (aside from left Achilles tendonitis) incurred during or caused by active duty service.  The examiner opined that the additionally claimed/more recently diagnosed foot problems were less likely than not directly incurred during or caused by the Veteran's active duty military service or her subsequent non-active duty service.

Regarding secondary service connection, the examiner opined that there is insufficient evidence to support a proximal causal relationship between the Veteran's service-connected left Achilles tendonitis and any of the currently claimed or additionally diagnosed bilateral foot conditions.  The examiner noted that, for more than a decade after completion of her last period of active duty service in 1991, there were no documented complaints of, or treatments for, any foot problems within the National Guard STRs.  Additionally, all post-active duty National Guard reports of medical history (dated 1992, 1996, 2000, and 2004) show the Veteran herself stated "no" responses to "foot trouble", and the March 1996 report states the Veteran's prior left Achilles tendonitis had resolved.  Thus, by the Veteran's own documented denials, as well as by lack of records' documentation of complaints/treatments for any foot problems, the examiner found no objective evidence of continued left Achilles tendonitis from 1992 to 2004; the first post-active duty documentation of left Achilles tendonitis was the Veteran's 2005 VA claims paperwork.  The examiner noted that, though the Veteran began seeking VA medical care in 2002, the treatment records from 2002 to 2005 contain no complaints of foot pain, despite the fact that the Veteran did complain of other unrelated musculoskeletal problems (hip pain and knee pain).  The examiner opined that one would reasonably infer the left foot condition had resolved, as there is no evidence of it in records from 1992 to 2005.  The examiner noted that VA records show complaints of foot pain and self-reported flattening of the arches on June 2006 treatment; on July 2006 VA podiatry consult, the Veteran complained of bilateral foot pain and was assessed as having bilateral plantar fasciitis.  On October 2006 VA examination, she complained of left heel pain, assessed as left Achilles tendonitis, and the examiner also diagnosed bilateral mild pes planus.  The examiner noted there were no documented right foot complaints at that time, and the 2006 examiner stated right foot physical exam was normal.  The examiner opined, therefore, that the evidence does not support a history of a chronic left foot condition, including Achilles tendonitis, at least as likely as not resulting in any secondary right or left foot conditions.  The examiner stated that such a history would more likely be evidenced by records showing continuation/chronicity of the Veteran's left Achilles tendonitis over the years following her active duty service, progressively worsening over time, with subsequent onset of right foot problems.  Instead, the examiner noted that the records show a very limited history of left Achilles tendonitis in January 1991, with no documented foot problems from 1991 to 2005, and then later complaints of variable foot pain (unilateral vs. bilateral, with changing locations of pain), initially assessed in 2006 as bilateral plantar fasciitis, with subsequent varying assessments over the years, and current diagnoses of plantar fasciitis, Achilles tendonitis, and sinus tarsitis.  The examiner noted that it is seen in the VA records that the Veteran has on several occasions in the past attempted to coerce podiatry into amending records and writing opinions to support her efforts to gain service connection and has become frustrated with VA podiatry for refusal.  The examiner opined, therefore, that the available evidence fails to support a probable proximate causal relationship between the service-connected left Achilles tendonitis and the current bilateral mild pes planus, bilateral plantar fasciitis, bilateral sinus tarsi, and bilateral Achilles tendonitis.

The medical evidence is otherwise silent regarding a right foot /Achilles tendon disability.

The preponderance of the evidence is against a finding that right foot Achilles tendonitis was incurred in service.  While her STRs note complaints in March 1991, there was no diagnosis assigned for the mild pain reported in March 1991.  Her August 1992 twisting ankle injury during service (which is not shown to have been federalized, and qualifying for VA benefits) was noted to not have been of a type that was expected to result in permanent disability; she returned to regular duty thereafter.  Several National Guard service examinations following the Veteran's last period of active duty service are silent for any findings regarding the right foot, ankle, or Achilles tendon.

The Veteran has been found to have right ankle arthritis.  However, that pathology is distinct from the Achilles tendonitis at issue, and is not at issue herein.  Consequently, the 38 U.S.C.A. § 1112 chronic disease presumptive provisions (for arthritis) are not for consideration.

Postservice evaluation/treatment records provide no indication that right tendonitis may somehow otherwise be directly related to the Veteran's service.  Accordingly, service connection for such disability on the basis that it was incurred or aggravated in service is not warranted.  

The Veteran's theory of entitlement to this benefit is essentially one of secondary service connection.  The April 2014 VA medical opinion, which the Board has found adequate and probative, indicates that the Veteran's left Achilles tendonitis did not cause or aggravate any right tendonitis.  Because there is no competent (medical opinion/treatise) evidence to the contrary, the Board finds the VA opinion to be persuasive.  The provider cited to factual data (i.e. that there were many intervening years with no complaints regarding the left foot Achilles tendonitis, or any other right or left foot complaint).  The question of whether a disability such as Achilles tendonitis in one lower extremity causes or aggravates Achilles tendonitis in the other is one that is medical in nature, beyond the realm of lay observation; it requires medical expertise.  The Veteran is a layperson, and consequently her own opinions in this matter are not competent evidence.  See Routen, supra; Jandreau, supra.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for right Achilles tendonitis.  Accordingly, the appeal in the matter must be denied.

Left foot Achilles tendonitis rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's left Achilles tendonitis is rated as tenosynovitis under Code 5271.  It may alternatively be rated under other applicable Codes for rating ankle disabilities (in Codes 5270 through 5274).  

Under Code 5270, a 20 percent, or higher, rating requires ankylosis.  Under Code 5271, a 10 percent rating is awarded for moderate limited motion of the ankle, and a 20 percent rating is awarded for marked limited motion of the ankle.  Under Code 5272, a 10 percent rating is awarded for ankylosis of the subastragalar or tarsal joint in a good weight-bearing position, and a 20 percent rating is awarded for ankylosis of the subastragalar or tarsal joint in poor weight-bearing position.  Under Code 5273, a 10 percent rating is awarded for malunion of the os calcis or astragalus with moderate deformity, and a 20 percent rating is awarded for malunion of the os calcis or astragalus with marked deformity.  Under Code 5274, a 20 percent disability rating is awarded for astragalectomy.  38 C.F.R. § 4.71a.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

On October 2006 VA examination, the Veteran reported currently being treated for left heel pain, and she had been placed in a walking shoe with an ankle-foot orthotic brace for the left ankle.  On physical examination, there was good insertion of the Achilles tendon with no significant deformity.  X-rays of both feet were within normal limits.  On left foot examination, there was tenderness to palpation along the base of the Achilles tendon, more along its insertion and the posterior aspect of the calcaneus.  There was mild tenderness to palpation along the plantar aspect of the heel.  The Veteran had normal range of motion of the left foot and ankle without pain, and there was no other evidence of abnormalities.  The ranges of motion on repetitive motion were the same; there was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.  No assistive devices were used, there were no incapacitating episodes or neurologic findings, and there was no radiation of pain.  The diagnoses included mild left Achilles chronic tendinitis.

A December 2006 MRI of the left lower extremity found effusion on the ankle.  Degenerative joint disease in the midfoot and hindfoot was seen.  Early Achilles tendon tendinopathy was noted; there were no gross tears.  A small amount of fluid was seen in the retrocalcaneal bursa.  PTT and FDL tendons were intact, and the FHL tendon showed mild tenosynovitis.  Peroneal tendons and plantar fascia were intact.  No gross fractures were seen.

Based on the above findings, the February 2007 rating decision granted service connection for left Achilles heel tendonitis, rated 10 percent, effective June 14, 2005.

A June 2007 MRI of the left lower extremity showed minimal signal changes in the distal Achilles tendon, and underlying tendinitis could not be ruled out.  No gross focal tendinopathy was seen and no gross tears were appreciated.  A very small amount of fluid was seen in the retrocalcaneal bursae.  No focal abnormal signal was noted in the calcaneus.  Hyperemia near the precalcaneous fascia plantaris and early fasciitis could not be ruled out.  Small effusion in the ankle was noted.  Medial and lateral tendons were intact.

At the September 2007 RO hearing, the Veteran testified that her symptoms included extreme pain with flare-ups of plantar fasciitis, and difficulty sitting, standing or lying down.  She testified that she took ibuprofen for inflammation and she had recently received injections to both heels for pain management.  She testified that she wore an ankle-foot orthotic.

At the September 2009 Board hearing, the Veteran testified that she used an ankle-foot orthotic on her left foot, an air cast on her right foot, and a cane.

A September 2010 MRI of the left foot showed early degenerative changes in the midfoot and hindfoot.  Small effusion was noted in the ankle.  Mild tenosynovitis of the PTT, FDL and FHL tendons was noted.  Small amount of fluid in the retrocalcaneal bursa was noted.  There was edema along the soft tissues overlying the distal Achilles tendon and a peritendinosis.  A calcaneal spur was noted.

On September 2010 VA examination, the examiner noted that the Veteran's records show treatment on multiple occasions in the National Guard for a bilateral Achilles tendonitis, primarily to the left lower extremity; this initially resulted in cessation of the boots she was wearing.  Other treatment included icing, medication, and nonsteroidal medication, though she continued to complain of pain primarily in the left heel area.  The Veteran reported pain in the Achilles tendon area extending to the heel area but not definitely involving the sole of the foot.  She had previously been given orthotics and an ankle-foot brace.  There was no history of surgery or recommendation of surgery.  Examination of the Veteran's shoes revealed equal wear to the heels, soles and toe areas of both shoes.

On physical examination, the Veteran's gait and station were within normal limits although she used a cane.  She was able to stand on her toes and heels.  Examination of both heel areas demonstrated a callus formation with a mild thickening of the skin.  The Achilles tendons themselves were in the midline bilaterally.  There was a mild flattening of the longitudinal transverse arches compatible with a mild pes planus, bilaterally.  Weight bearing appeared to be normal.  Range of motion of the toes was within normal limits.  Ankle dorsiflexion was 0 to 10 degrees, and ankle plantar flexion was 0 to 40 degrees bilaterally, without painful limitation.  There was mild tenderness along the plantar surface of the heel with no point tenderness elicited.  There was also tenderness to palpation along the base of the left Achilles tendon including the posterior aspect of the calcaneus.  The examiner noted that the complaints regarding tendinitis were subjective in nature and clinically, outside of the pain she noted, not associated at the time of examination with any functional impairment.  There was no evidence of plantar fasciitis, and clinically no relationship of the Achilles tendonitis to the minimal pes planus was evident.  There was no hallus valgus.  There was no additional functional impairment due to pain, weakness, fatigability, incoordination or flare-ups.  There were no incapacitating episodes of radiation of pain and no neurological findings or effect on the usual occupation or daily activities.  X-ray was normal.  The examiner noted that the objective findings on examination were mild.  The diagnosis was recurrent Achilles tendonitis of the left heel.

On October 2010 VA treatment, the assessments included bilateral AJ arthritis, bilateral subtalar joint arthritis (left greater than right), left Achilles tendonitis, bilateral lateral ankle instability (improved), and left Achilles tendon partial tear.

On April 2014 VA examination (pursuant to the Board's March 2014 remand), the Veteran reported chronic foot and ankle pain in bot heels, anterolateral ankles, and along the plantar fascias, with left symptoms greater than right.  She complained of chronic bilateral Achilles tendon pain at the inferior aspect of the tendon near insertion.  Prolonged weight bearing exacerbated her foot and ankle pain, which she rated as an average of 3/10 in severity with exacerbations to 7/10.  Recent VA podiatry assessments included sinus tarsitis, Achilles tendonitis, and plantar fasciitis.  The Veteran reported that she regularly wore orthotic inserts, a left ankle foot orthosis (AFO) brace and occasionally a controlled ankle movement (CAM) boot, and walked with a cane.  She reported functional limitations of about one block of walking and one flight of stairs due to her foot and ankle pain.

On physical examination, left ankle plantar flexion was to 45 degrees or greater with no objective evidence of painful motion, and left ankle plantar dorsiflexion was to 0 degrees with no objective evidence of painful motion.  There was no additional limitation in range of motion of the left ankle following repetitive use testing, but there was pain on movement and disturbance of locomotion.  There was tenderness to palpation of the inferior Achilles tendon, the anterolateral ankle (anterior to the lateral malleolus in the sinus tarsus region), and the plantar fascia heel to arch.  There was no swelling or deformity.  Gait was slow, slightly antalgic, and assisted by use of a cane in the right hand.  Muscle strength testing was normal.  Anterior drawer and talar tilt tests were negative.  There was no ankylosis of the ankle, subtalar, or tarsal joint.  The diagnoses included bilateral Achilles tendonitis and bilateral sinus tarsitis.  The examiner opined that weight bearing foot and ankle pain may obviate the Veteran's efforts to engage in work requiring prolonged weight bearing, but there should be no impact on sedentary work.  The examiner opined that pain, weakness, fatigability, and/or incoordination at least as likely as not additionally limit the Veteran's tolerance for prolonged weight bearing activity during flare-ups or when the joint is used repeatedly over time, but would not otherwise impact functional ability.

Additional VA treatment records throughout the appeal period show symptomatology largely similar to that found on the VA examinations and records described above.  

At the outset, the Board notes that Codes 5270, 5272, 5273, and 5274 do not have applicability in this matter, as there is no evidence that the left ankle/or subastragalar or tarsal joint is ankylosed, or that there is malunion of the os calcis or astragalus, or astragalectomy (i.e., the pathology considered in those Codes).

The reports of the VA examinations, the VA treatment records, and lay statements, overall, provide evidence against this claim, as they do not show that the Veteran's left Achilles tendonitis was ever manifested by more than moderate limitation of left ankle so as to meet, or approximate, the criteria for a 20 percent rating.  Notably, on October 2006 VA examination, although there was tenderness to palpation along the base of the Achilles tendon, its insertion and the posterior aspect of the calcaneus, as well as along the plantar aspect of the heel, the Veteran had normal range of motion of the left foot and ankle without pain, and there was no other evidence of abnormalities; no assistive devices were used, and the diagnoses included mild left Achilles chronic tendinitis.  A June 2007 MRI of the left lower extremity showed minimal signal changes in the distal Achilles tendon.  A September 2010 MRI of the left foot showed mild tenosynovitis of the various tendons.  On September 2010 VA examination, the Veteran was able to stand on her toes and heels, the Achilles tendons was in the midline, ankle dorsiflexion was 0 to 10 degrees, and ankle plantar flexion was 0 to 40 degrees, without painful limitation; the examiner noted that the objective findings on examination were mild.  On April 2014 VA examination, left ankle plantar flexion was to 45 degrees or greater (i.e., full) with no objective evidence of painful motion, and left ankle plantar dorsiflexion was to 0 degrees with no objective evidence of painful motion.  The Board finds that evidence outlined above demonstrates moderate, but not marked (or approximating marked) limitation of left ankle motion throughout the appeal period.  The Board acknowledges that evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 must be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Additional limitation of motion due to the cited factors to a degree consistent with a finding that the overall impairment associated with the disability would be considered marked in severity is simply not shown.  

The Board finds that by and large the Veteran appears to be a fairly forthright historian; as a layperson she is capable of observing, for example, that she has pain with motion on extended use of the ankle.  However, the objective evidence outlined above does not support that the demonstrated limitations associated with the left Achilles tendonitis are of a degree warranting an increased schedular rating.  

In summary, the schedular criteria for the next higher, 20 percent, rating for left foot Achilles tendonitis, were not met at any time during the appeal period, and such rating is not warranted.  The findings on the examinations noted above provide negative evidence against the Veteran's claim (and she has not alleged that the ankle is ankylosed).  

The Board has also considered whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  The Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. § 3.321 is a three-step inquiry.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, the Veteran is considered to have an exceptional disability picture and the Board must determine whether the disability results in factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left foot Achilles tendonitis with the established criteria found in the rating schedule.  The Board finds that this disability is fully addressed by the rating criteria under which it is rated.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level.  Furthermore, an unusual or exceptional disability picture due to left Achilles tendonitis is not shown.  For example, the left Achilles tendonitis is not shown to have required hospitalization/surgery, and while a VA examiner has indicated that the disability may interfere with employment requiring prolonged standing, walking, the examiner also indicated that the disability should not impact on sedentary employment (reflecting some, but not marked interference with employment).   Hence, the rating schedule is adequate to rate the disability, and referral for consideration of an extra-schedular rating is not warranted.  

Finally, a review of the record found that although the Veteran is not employed, she does not attribute her employment status to her foot Achilles tendonitis.  As was noted above, a VA examiner has opined that the disability does not impact on sedentary employment; the matter of unemployability has not been raised by the record in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER
Service connection for bilateral pes planus, including as secondary to a service-connected disability, is denied.

Service connection for right foot Achilles tendonitis, including as secondary to a service-connected disability, is denied.

A rating in excess of 10 percent for left foot Achilles tendonitis is denied.


REMAND

On review of the record, the Board finds that the matters of service connection for a seizure disorder and a gynecological disorder manifested by miscarriage must again be remanded for evidentiary development.

In the previous [March 2014] remand, the Board instructed that the Veteran be afforded an examination by a neurologist to determine the nature and likely etiology of her seizure disorder, to include whether it is related to her service-connected psychiatric disability.  

A review of the record found while the Veteran was afforded a VA examination regarding her seizure disorder in April 2014, the examination was not by a neurologist as the remand instructed, but rather by an ambulatory care physician, and the opinion offered was less than adequate for proper adjudication of the matter.  It is well-established in caselaw that when remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Regarding the matter of service connection for a gynecological disorder manifested by miscarriage, the Board noted in the previous [March 2014] remand that the record shows that in December 1994, the Veteran was treated at South Suburban Hospital in connection with a miscarriage.  The Board noted that records of the treatment had not been sought and, as they may contain pertinent (even critical) evidence in the matter, they must be secured.  

In March 2014, the AOJ issued a letter to the Veteran requesting that she identify her non-VA treatment providers for a gynecological disorder manifested by miscarriage, and that she complete releases to obtain treatment records from each non-VA health care provider.  She did not respond.

The record clearly shows that pertinent records are outstanding.  Those records cannot be secured by VA without the Veteran's releases.  Her claim for service connection for a gynecological disorder cannot be properly addressed without those records, as their absence leaves the disability picture incomplete.  Because the AOJ readjudicated the matter on the merits following the Veteran's lack of response, suggesting that her lack of cooperation is not critical, the matter must once again be remanded to the AOJ for compliance with the previous order for development of the evidentiary record.  After the records are obtained, further development indicated by such additional evidence may be necessary.

As the Veteran may be unaware of the consequences of a failure to cooperate with development for critical evidence necessary to properly adjudicate a claim, she is hereby advised that a governing regulation, 38 C.F.R. § 3.158, provides that where evidence (including releases for private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim will [emphasis added] be considered abandoned. 

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to submit an authorization for VA to secure the complete clinical records of all pertinent treatment she received at South Suburban Hospital, to specifically include records of her gynecological treatment in December 1994.  She must be afforded the full one year period of time provided by regulation to respond.  If she again does not submit the authorization form sought, as requested, the claim must be processed under 38 C.F.R. § 3.158 as abandoned.  If she provides the identifying information and release sought, the AOJ should secure for the record copies of the complete clinical records of the identified treatment not already associated with the claims file.  If any records cannot be secured because they have been irretrievably lost or destroyed, it should be so noted for the record, and the Veteran and her representative should be so notified.  If the records are not shown to be unavailable, but are not received pursuant to the AOJ's request, the Veteran must be so advised and reminded that ultimately it is her responsibility to ensure that private records sought are received.  If a submission by a provider or the Veteran is incomplete, the Veteran must be so advised, and afforded the opportunity to complete the submission.  If a private provider does not respond to the AOJ's request for records, and the Veteran does not submit such records upon being so advised, the claim must be processed as abandoned under 38 C.F.R. § 3.158(a).  

2.  The AOJ should arrange for the Veteran to be examined by a neurologist to determine whether she has a seizure disorder that is either directly related to her service or was caused or aggravated by her service-connected PTSD with bipolar disorder.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on examination and file review, the examiner should provide an opinion responding to the following:

a)  Does the Veteran now have, or has she at any time in the past had, a seizure disorder?  [The response to this question should reflect consideration of the Veteran's entire medical history, to specifically include VA and private treatment records, the Veteran's reports of experiences she attributes to a seizure disorder, and the episodes reportedly witnessed by her mother.]

b)  If a seizure disorder is diagnosed, please opine further, based on the factual evidence of record, whether it is at least as likely as not (a 50% or better probability) that such disability is directly related to the Veteran's active service, including vaccinations, or was caused or aggravated by (increased in severity due to) the Veteran's service-connected PTSD with bipolar disorder.  If a seizure disorder is found not to have been caused, but to have been aggravated, by the PTSD with bipolar disorder, the examiner is requested to specify further, to the extent possible, the degree of disability (in terms of manifestations and/or impairment) that is due to such aggravation.

If a seizure disorder is determined to not be related to the Veteran's service, to include as secondary to the service-connected PTSD with bipolar disorder, please identify the etiological factor(s) considered more likely.  The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature.

3.  The AOJ should ensure that all development ordered, as well as any further development suggested by any newly obtained evidence (e.g., an advisory medical opinion addressing the gynecological disability claim, if indicated necessary by additional evidence received) is completed,.  The AOJ should then readjudicate the matters remaining on appeal.  If either remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


